DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vook et al. (US 2010/0117890 A1).
Regarding claims 1 and 11, Vook et al. teach a method/ a device for analyzing propagation characteristics, the device comprising: a storage unit; and a processor configured to: for analyzing propagation characteristics, the method comprising: analyzing a first propagation characteristic relating to a first antenna element (see fig. 3, pars. 0051-0056: steps 302-308; a first signal propagation characteristic can be measured based on at least one signal communicated between the primary reference antenna and the secondary reference antenna); and determining a second propagation characteristic relating to a second antenna element, based on 
Regarding claims 2 and 12, Vook et al. teach and show grouping the second antenna element into a group with the first antenna element based on an interval between the first antenna element and the second antenna element (see fig. 1 and fig. 3). 
Regarding claims 3 and 13, Vook et al. teach grouping the second antenna element into a group with the first antenna element based on at least one obstacle interacting with a signal radiated from the first antenna element (see par. 0036-0037: obstacles and weather on wireless signals propagated between the transmit and receive antennas).
Regarding claims 4 and 14, Vook et al. teach grouping the second antenna element into a group with the first antenna element based on a movement distance of the signal radiated from the first antenna element (see par. 0036-0037: wireless signals propagated between the transmit and receive antennas). 
Regarding claims 5 and 15, Vook et al. teach wherein analyzing the first propagation characteristic relating to the first antenna element comprises: modeling a signal radiated from the first antenna element into a plurality of rays; identifying at least one obstacle interacting with the rays before the rays reach an antenna of a receiving device; and identifying an attribute change in the rays caused by the interaction (see fig. 3, par. 0036-0037 and pars. 0051-0056: wireless signals propagated between the transmit and receive antennas). 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vook et al. (US 2010/0117890 A1) in view of Kokudo (5,970,061).
Regarding claims 6 and 16, Vook et al. does not mention wherein determining the second propagation characteristic comprises compensating for at least one of a movement path of a signal included in the first propagation characteristic, a contact point of the signal with at least one obstacle, and an attenuation amount of the signal, which is caused by the at least one obstacle. Kokudo teaches and shows determining the second propagation characteristic comprises compensating for at least one of a movement path of a signal included in the first propagation characteristic, a contact point of the signal with at least one obstacle, and an attenuation amount of the signal, which is caused by the at least one obstacle (see fig. 2 and fig. 4; col. 5, lines 7-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Kokudo to the method of Vook et al. in order to prevent deterioration in communication quality caused by an obstacle to radio wave propagation between transmitting and receiving stations.

Regarding claims 8 and 18, Vook et al. does not mention re-determining propagation characteristics relating to the second antenna element when the second propagation characteristic does not include interaction with at least one obstacle included in the first propagation characteristic. Kokudo teaches and shows re-determining propagation characteristics relating to the second antenna element when the second propagation characteristic does not include interaction with at least one obstacle included in the first propagation characteristic (see fig. 2 and fig. 4; col. 5, lines 7-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Kokudo to the method of Vook et al. in order to prevent deterioration in communication quality caused by an obstacle to radio wave propagation between transmitting and receiving stations.

Regarding claims 10 and 20, Vook et al. does not mention wherein the analysis result comprises at least one of a movement path of a signal, a degree of attenuation of the signal, a signal quality for each region, service availability for each region, a propagation shadow region, an installation location of an antenna, and a recommended transmission parameter.  Kokudo teaches and shows the analysis result comprises at least one of a movement path of a signal, a degree of attenuation of the signal, a signal quality for each region, service availability for each region, a propagation shadow region, an installation location of an antenna, and a recommended transmission parameter (see fig. 2 and fig. 4; col. 5, lines 7-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Kokudo to the method of Vook et al. in order to prevent deterioration in communication quality caused by an obstacle to radio wave propagation between transmitting and receiving stations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643